Ryan, C. J.
The.information in this case proceeds upon ch. 273 of 1874 ; avers the defendant’s disregard of the maximum rates of fare and freight fixed by that statute; and prays a temporary injunction pendente lite, and judgment of perpetual injunction restraining tbe defendant from taking higher rates than those of that statute. And when the case came be-, fore us on motion for interlocutory injunction, we ordered a *70writ according to that prayer (35 Wis., 425), which has not since been brought before us for consideration.
Since then, eh. 278 of 1874 has been amended by chaps. 89, 118 and 834 of 1875. We have looked into these acts, and some of the amendments seem to us to be of grave importance in this litigation. The classification of railroads is changed by ch. 113 of 1875, and the maximum rates by ch. 384 of 1875.
At the present term, and after the passage of these acts of 1875, the cause came on for hearing on pleadings and proofs ; and we were pressed to proceed to final judgment, by both parties. We then suggested to counsel that the cause might not be ready for hearing, and that the information might first require amendment to make it correspond with the law as it now stands.
Our suggestion has not been acted on, and the cause remains in the same condition. We are about to close the term. And we have to determine what we should do with the cause as it is.
It is a little singular that no application should have been made for a modification of the injunction; and that the defendant should remain apparently bound by rates changed by law some four months ago. But, whatever may be the reason of that, we certainly cannot decree perpetual injunction not to disregard statutory rates which have, at least in part, ceased to be obligatory, or obedience to a statute as originally passed, which has since been materially amended.
Other grave questions, arising from the change of law, were suggested at the hearing, which may call for amendment of pleadings and corresponding proofs. And it seems to us very plain that the cause is not ripe for judgment.
Under these circumstances, we consider it proper to continue the cause to the next term, when both parties will have opportunity to take such course as they may be advised.
By the Court. — Let the cause be continued.